2013 WI 97

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2012AP2321-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Sean D. Cooper, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Sean D. Cooper,
                                  Respondent.



                            DISCIPLINARY PROCEEDINGS AGAINST COOPER

OPINION FILED:          December 10, 2013
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                             2013 WI 97
                                                                     NOTICE
                                                       This opinion is subject to further
                                                       editing and modification.   The final
                                                       version will appear in the bound
                                                       volume of the official reports.
No.   2012AP2321-D


STATE OF WISCONSIN                                 :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Sean D. Cooper, Attorney at Law:

Office of Lawyer Regulation,                                              FILED
            Complainant,
                                                                     DEC 10, 2013
      v.
                                                                        Diane M. Fremgen
                                                                     Clerk of Supreme Court
Sean D. Cooper,

            Respondent.




      ATTORNEY        disciplinary       proceeding.          Attorney's         license

revoked.



      ¶1    PER      CURIAM.    On    June    6,   2013,      Referee      Richard       C.

Ninneman    filed     a   report     recommending       that     Attorney       Sean     D.

Cooper be declared in default, concluding that Attorney Cooper

engaged    in    numerous      counts    of   professional          misconduct,        and

recommending that his license to practice law in Wisconsin be

revoked.

      ¶2    We conclude that the referee's findings of fact are
supported       by   satisfactory       and   convincing        evidence.           Since
                                                                     No.          2012AP2321-D



Attorney Cooper failed to present a defense despite being given

multiple     opportunities        to    do    so,     we    declare     him       to    be     in

default.      We further agree with the referee that the seriousness

of Attorney Cooper's misconduct warrants the revocation of his

license to practice law in Wisconsin.                      In addition, we conclude

that the full costs of this proceeding, which are $7,401.14 as

of June 26, 2013, should be assessed against Attorney Cooper.

      ¶3     Attorney       Cooper      was       admitted     to    practice          law     in

Wisconsin in 2009.          His license to practice law in Wisconsin was

temporarily suspended, pursuant to SCR 22.03(4), on October 17,

2012.      His license remains suspended.

      ¶4     On October 24, 2012, the Office of Lawyer Regulation

(OLR) issued a complaint against Attorney Cooper alleging 39

counts of professional misconduct arising out of ten different

matters.      On December 17, 2012, Attorney Cooper filed a one-page

answer     denying    all    allegations           and     facts    contained          in     the

complaint.

      ¶5     On   January        23,    2013,       the     OLR     filed     an       amended
complaint     alleging      78    counts       of    misconduct       in     18     separate

matters.

      ¶6     In a February 1, 2013 telephone conference between the

referee,     Attorney    Cooper,        and    retained       counsel       for    the       OLR,

Attorney Cooper was encouraged to retain counsel and was given

until February 28, 2013, to respond to the amended complaint.                                  A

further telephone conference was scheduled for March 4, 2013.

Attorney Cooper was directed to call the referee in advance of
the   telephone      conference        in    order    to     participate.           Attorney
                                              2
                                                                      No.      2012AP2321-D



Cooper failed to make such contact and the telephone conference

was cancelled.

    ¶7      On March 21, 2013, the OLR filed a motion for default

judgment.       Attached to the supporting affidavit was a letter

from Attorney Cooper dated March 19, 2013, addressed to the

referee   and     the   OLR's     counsel.       The     letter       stated,      "I    have

decided to voluntary [sic] surrender my license to practice law

in the State of Wisconsin due to personal reasons."

    ¶8      On April 8, 2013, the referee issued a notice that the

OLR's motion for a default judgment would be heard on May 21,

2013.     At the May 21 hearing, the OLR's counsel and an OLR

investigator appeared by videoconference and a record was made.

Neither Attorney Cooper nor any attorney or representative made

an appearance on his behalf.               As a result, the referee granted

the OLR's motion for default judgment and found the OLR proved

by clear, satisfactory, and convincing evidence all allegations

in its amended complaint.

    ¶9      The allegations in the amended complaint, which are
discussed    in    detail     in    the    referee's        report,         will   not     be

extensively recited or repeated here.                   We will briefly summarize

the incidents giving rise to the misconduct.

Multiple Bankruptcy Proceedings (Counts 1 through 8)

    ¶10     Judge Pamela Pepper, Chief Bankruptcy Judge for the

United    States       District    Court       for    the   Eastern         District      of

Wisconsin,      made    a   submission     to     the    OLR     on     May    13,      2011,

reporting    that,      pursuant     to    the       unanimous    decision         of     the
Eastern District of Wisconsin bankruptcy judges, Attorney Cooper
                                           3
                                                                      No.        2012AP2321-D



had been barred from filing any new bankruptcy petitions for a

period of six months.               The prohibition on his filing any new

cases      arose    out     of    his     repeated      mishandling         of     multiple

bankruptcy         matters,        including          failing        to     respond        to

communications from the bankruptcy court and trustee, failing to

communicate        with   clients       regarding      court       appearances,      filing

schedules in bankruptcy proceedings without prior client review,

and filing bankruptcy petitions during times he was barred from

doing so.

Matter of R.F. (Counts 9 through 14)

      ¶11    In     May     of    2010,       R.F.    hired     Attorney      Cooper       to

represent her with respect to charges of discrimination that she

had   already       filed    with       the   United    States       Equal       Employment

Opportunity Commission (EEOC).                 R.F. paid Attorney Cooper $4,000

for the representation.                 After requesting a postponement of a

mediation, Attorney Cooper failed to respond to telephone calls

from the mediator, failed to file a lawsuit within 90 days after

receipt of the notice of dismissal of R.F.'s claims, causing
R.F. to lose her rights to sue, failed to return R.F.'s file,

and failed to timely respond to R.F.'s grievance.

Matter of N.L. (Counts 15 through 18)

      ¶12    In October of 2010, N.L. hired Attorney Cooper to file

a   Wis.    Stat.    chapter       128    petition      in    Milwaukee       County       for

voluntary     amortization         of    debts.       Attorney       Cooper      filed   the

petition     but     never       informed      N.L.   of     the    appointment       of    a

trustee.     The petition was later dismissed due to N.L.'s failure
to make the initial payment to the trustee as ordered by the
                                               4
                                                                         No.         2012AP2321-D



court.           Attorney Cooper filed a second petition in April of

2011.        The court sent Attorney Cooper a checklist of missing

items and told him if the petition was not corrected within 30

days, it would be dismissed.                       Attorney Cooper failed to inform

N.L. of the missing items and failed to contact the trustee or

the court, so the second petition was also dismissed.

Matter of C.D. (Counts 19 through 21)

       ¶13        In September of 2010, C.D. hired Attorney Cooper to

represent her in a chapter 128 proceeding in Milwaukee County.

The petition incorrectly stated the debtor's name and listed an

incorrect address.               After appointment of a trustee, the trustee

filed an affidavit and order for dismissal based on the fact

that       the    debtor       had   made     no     plan    payments.         The    trustee's

documents listed the wrong address for C.D., and there was no

correspondence from Attorney Cooper to C.D. informing the client

that a trustee had been appointed.

Matter of Y.D. (Counts 22 through 26)

       ¶14        In December of 2010, Y.D. hired Attorney Cooper to
represent her in a chapter 7 bankruptcy proceeding.                                       Attorney

Cooper electronically filed the voluntary bankruptcy petition

and    a    meeting       of    creditors       was      scheduled.       Attorney         Cooper

appeared at the hearing but Y.D. did not.                           The trustee filed a

motion       to       dismiss    the       bankruptcy        petition    based       on    Y.D.'s

failure          to   attend     the       meeting      of   creditors    and    failure       to

provide      tax       returns       and    other       information.      Attorney         Cooper

failed to obtain Y.D.'s signature on any of the documents he
electronically filed with the bankruptcy court as required by
                                                    5
                                                                No.     2012AP2321-D



local court rules.          He also altered the original date on the

bankruptcy petition prior to submitting a copy of it to the OLR,

failed to have Y.D. review and sign the petition before filing

it, failed to object to the trustee's motion to dismiss, and

failed to keep Y.D. apprised of the status of her case.

Matter of S.J. (Counts 27 and 28)

      ¶15   On   April     1,   2011,   S.J.    engaged      Attorney       Cooper   to

represent her in a chapter 128 petition in Milwaukee County for

the voluntary amortization of debts.                 Attorney Cooper filed the

petition.     The court advised him that his proposed trustee was

not   presently    in     compliance    with    a    local    rule    and    directed

Attorney Cooper to resubmit appropriate materials to the court

within 30 days or the case would be dismissed.                   Attorney Cooper

failed to respond within that time period and the proceeding was

dismissed.

Matter of V.H. (Counts 29 through 33)

      ¶16   In    March    of   2011,    V.H.       hired    Attorney   Cooper       to

represent her in a chapter 7 bankruptcy proceeding.                          Attorney
Cooper electronically filed the voluntary bankruptcy petition

but failed to gather the required documents from V.H. prior to

filing it.       He also failed to have V.H. review and sign the

petition and related schedules prior to filing, failed to keep

V.H. informed about the status of the proceeding, represented to

the bankruptcy court that V.H. had signed the documents when she

had not, and changed the dates on some documents after they had

been filed.
Matter of T.M. (Counts 34 and 35)
                                         6
                                                                           No.       2012AP2321-D



       ¶17     In March of 2010, T.M. hired Attorney Cooper to defend

T.M. in various criminal matters pending in Racine County.                                     T.M.

paid Attorney Cooper $5,000 and a purported fee agreement letter

was    signed.         T.M.        claimed   he      terminated          Attorney       Cooper's

representation         in     June    2010   but         Attorney        Cooper     refused     to

withdraw.        T.M. also claimed that Attorney Cooper failed to

return his telephone calls and did nothing to defend him.

Matter of M.D. (Counts 36 through 38)

       ¶18     On February 1, 2011, M.D. hired Attorney Cooper to

represent her in a chapter 13 bankruptcy proceeding.                                    She paid

him    $255.         She    signed     her   voluntary             petition,      and   Attorney

Cooper electronically filed it.                          Attorney Cooper altered the

date    on     the     petition       and    failed           to    obtain       documents      and

information from M.D. which were needed to prepare and file the

chapter 13 schedules and plan.

Matter of T.C. (Count 39)

       ¶19     T.C.        hired     Attorney       Cooper          in   October        2010     to

represent      her     and    her    husband        in    a    chapter     128     petition      in
Milwaukee County for the voluntary amortization of debts.                                       The

proceeding was dismissed based on the failure of the debtors to

make the initial payment to the trustee as ordered by the court.

Attorney Cooper failed to provide T.C. with any correspondence

regarding the status of the proceeding.

Matter of R.C. (Counts 40 through 45)

       ¶20     In February of 2011, R.C. hired Attorney Cooper to

represent him in a criminal proceeding in Dane County.                                         R.C.
paid an advance fee of $2,500 which Attorney Cooper deposited
                                                7
                                                                    No.         2012AP2321-D



directly     into    his       operating     account      rather    than        his     trust

account.     In June of 2011, R.C. terminated the attorney-client

relationship and asked Attorney Cooper to return any unearned

portion of the $2,500 advanced fee.                    Attorney Cooper failed to

respond to this request in an appropriate manner.

Matter of D.Co. (Counts 46 through 50)

      ¶21    In February of 2011, D.Co. paid Attorney Cooper $295

to    represent      her       in    a    chapter    128     proceeding           for     the

amortization        of    debts.          Attorney     Cooper      never        filed     the

petition.         D.Co.    repeatedly       called     Attorney     Cooper's          office

regarding the status of the filing, but Attorney Cooper never

returned her phone calls.

Matter of D.Cu. (Counts 51 through 57)

      ¶22    In    April       of   2012,   D.Cu.    hired    Attorney          Cooper    to

represent     him    in    a    bankruptcy       action    and     paid     him    $1,500.

Attorney Cooper failed to confirm the fee agreement with D.Cu.

in writing, failed to file the bankruptcy petition, failed to

keep D.Cu. informed about the status of the matter, and closed
his office without notifying D.Cu.

Matter of C.H. (Counts 58 through 60)

      ¶23    In early 2011 C.H. hired Attorney Cooper to represent

him   regarding      workplace       discrimination        claims     in    proceedings

before the Wisconsin Equal Rights Division and the United States

EEOC.       C.H.    paid    Attorney        Cooper   an    advance        fee    of     $749.

Attorney Cooper failed to confirm the fee agreement in writing.

In January of 2012, C.H. and his employer reached a settlement,
which    Attorney         Cooper         approved,     and    the         discrimination
                                             8
                                                                          No.        2012AP2321-D



complaints      with     the    two        agencies     were       dismissed.           Attorney

Cooper failed to have a contingent fee agreement in writing and

signed by C.H., failed to deliver the case file documents to

C.H.   when     requested,          and    failed     to     provide      the     OLR    with    a

written response to C.H.'s grievance.

Matter of D.H. (Counts 61 through 65)

       ¶24     In    April     of    2011,       D.H.     hired     Attorney         Cooper     to

represent him in a motion to modify a sentence imposed as the

result of a 1998 conviction for five felonies.                                   The original

sentence imposed was 45 years in prison.                            Attorney Cooper was

paid an advance fee of $2,500.                    Attorney Cooper failed to return

telephone calls inquiring as to the status of the matter, nor

did he file any motion to modify the sentence.                                D.H. terminated

Attorney       Cooper's       representation            in    February          of   2012     and

requested       a    refund     of        the    $2,500      and    the       return    of    all

documents.          Following the commencement of a small claims action

for replevin to obtain the file and a small claims action for

refund    of    the     advanced          fee,   D.H.      accepted       a     settlement      of
$1,500.

Matter of P.T. (Counts 66 through 71)

       ¶25     In February of 2012, P.T. hired Attorney Cooper to

represent her in a petition for guardianship.                             P.T. agreed to a

flat fee of $700 and paid $400 toward that fee.                                      P.T. made

numerous requests to Attorney Cooper for a copy of the petition

for guardianship, which Attorney Cooper did not provide.                                      She

left telephone calls and text messages to which Attorney Cooper
never responded.             Attorney Cooper never filed the guardianship
                                                 9
                                                                 No.      2012AP2321-D



petition.     When P.T. asked for a refund of the $400 she had paid

toward the fee, Attorney Cooper offered her a credit for future

legal services and did not refund any portion of the fee.                          In

September 2012 the Wisconsin Lawyers' Fund for Client Protection

approved payment of $350 to P.T. for reimbursement of                            funds

arising out of Attorney Cooper's refusal to refund any part of

the advanced fee.

Matter of A.R. and I.G. (Counts 72 through 76)

     ¶26     In   February    of    2011,       A.R.   and   I.G.   hired    Attorney

Cooper to modify a birth certificate for their son and paid him

$1,100 for his services.                Attorney Cooper filed a motion to

change the birth certificate but failed to appear at a hearing

on   the    motion.     The        court    subsequently       entered      an   order

dismissing the matter.

Matter of E.W. (Counts 77 and 78)

     ¶27     In February of 2012, E.W. hired Attorney Cooper to

represent him in a chapter 7 bankruptcy matter and paid Attorney

Cooper     $300   pursuant    to    a    written       engagement      letter.    The
following month, E.W. informed Attorney Cooper he had decided

not to file the bankruptcy petition and asked for a full refund.

Attorney Cooper failed to respond to the request for a refund

and failed to provide a written response to the OLR's grievance.

     ¶28     The referee concluded that Attorney Cooper committed

the misconduct alleged in the complaint.                     The OLR alleged, and

the referee found, that Attorney Cooper committed the following

misconduct:


                                           10
                                                   No.   2012AP2321-D



        One violation of SCR 20:1.11 (Count 1)

        Fourteen violations of SCR 20:1.32 (Counts 2, 9, 15, 19,

         22, 27, 29, 36, 40, 46, 51, 61, 66, 72)

        Twelve violations of SCR 20:1.4(a)(3)3 (Count 3, 10, 16,

         20, 23, 28, 30, 37, 39, 41, 62, 73)

        One violation of SCR 20:1.4(a)(4)4 (Count 67)

        Two violations of SCRs 20:1.4(a)(3) and (4) (Counts 47,

         52)

        Four violations of SCR 20:1.5(a)5 (Counts 11, 53, 68, 74)
    1
       SCR 20:1.1 states, "A lawyer shall provide competent
representation to a client. Competent representation requires
the legal knowledge, skill, thoroughness and preparation
reasonably necessary for the representation."
    2
       SCR 20:1.3 states as follows:    "A lawyer shall act with
reasonable diligence and promptness in representing a client."
    3
       SCR 20:1.4(a)(3) provides that a lawyer shall "keep the
client   reasonably   informed   about  the   status  of   the
matter; . . . ."
    4
       SCR 20:1.4(a)(4) states that a lawyer shall "promptly
comply    with   reasonable  requests by   the  client   for
information; . . . ."
    5
        SCR 20:1.5(a) provides as follows:

         A lawyer shall not make an agreement for, charge,
    or collect an unreasonable fee or an unreasonable
    amount for expenses. The factors to be considered in
    determining the reasonableness of a fee include the
    following:

         (1) the time and labor required, the novelty and
    difficulty of the questions involved, and the skill
    requisite to perform the legal service properly;

         (2) the likelihood, if apparent to the client,
    that the acceptance of the particular employment will
    preclude other employment by the lawyer;

                                11
                                                   No.    2012AP2321-D



        One violation of SCR 20:1.5(b)(1)6 (Count 34)

        Two violations of SCRs 20:1.5(b)(1) and (2)7 (Counts 54,

         63)

        One violation of SCR 20:1.5(b)(3)8 (Count 42 )




         (3) the fee customarily charged in the locality
    for similar legal services;

           (4) the amount involved and the results obtained;

         (5) the time limitations imposed by the client or
    by the circumstances;

         (6) the nature and length      of   the   professional
    relationship with the client;

         (7) the experience, reputation, and ability         of
    the lawyer or lawyers performing the services; and

           (8) whether the fee is fixed or contingent.
    6
        SCR 20:1.5(b)(1) states:

         The scope of the representation and the basis or
    rate of the fee and expenses for which the client will
    be responsible shall be communicated to the client in
    writing, except before or within a reasonable time
    after commencing the representation when the lawyer
    will charge a regularly represented client on the same
    basis or rate as in the past.     If it is reasonably
    foreseeable that the total cost of representation to
    the client, including attorney's fees, will be $1000
    or less, the communication may be oral or in writing.
    Any changes in the basis or rate of the fee or
    expenses shall also be communicated in writing to the
    client.
    7
       SCR 20:1.5(b)(2) provides as follows: "If the total cost
of representation to the client, including attorney's fees, is
more than $1000, the purpose and effect of any retainer or
advance fee that is paid to the lawyer shall be communicated in
writing."

                                   12
                                                  No.       2012AP2321-D



         One violation of SCR 20:1.5(c)9 (Count 58)

         One violation of SCR 20:1.15(b)(4)10 (Count 43)

         Seven violations of SCR 20:1.16(d)11 (Counts 12, 48, 55,

          59, 69, 75, 77)

    8
       SCR 20:1.5(b)(3) states, "A lawyer shall promptly respond
to a client's request for information concerning fees and
expenses."
    9
         SCR 20:1.5(c) provides:

         A fee may be contingent on the outcome of the
    matter for which the service is rendered, except in a
    matter in which a contingent fee is prohibited by par.
    (d) or other law. A contingent fee agreement shall be
    in a writing signed by the client, and shall state the
    method by which the fee is to be determined, including
    the percentage or percentages that shall accrue to the
    lawyer in the event of settlement, trial or appeal;
    litigation and other expenses to be deducted from the
    recovery; and whether such expenses are to be deducted
    before or after the contingent fee is calculated. The
    agreement must clearly notify the client of any
    expenses for which the client will be liable whether
    or not the client is the prevailing party. Upon
    conclusion of a contingent fee matter, the lawyer
    shall provide the client with a written statement
    stating the outcome of the matter and if there is a
    recovery, showing the remittance to the client and the
    method of its determination.
    10
       SCR 20:1.15(b)(4) states as follows:      Unearned fees and
cost advances.

         Except as provided in par. (4m), unearned fees
    and advanced payments of fees shall be held in trust
    until earned by the lawyer, and withdrawn pursuant to
    sub. (g). Funds advanced by a client or 3rd party for
    payment of costs shall be held in trust until the
    costs are incurred.
    11
         SCR 20:1.16(d) states as follows:

         Upon termination of representation, a lawyer
    shall take steps to the extent reasonably practicable
                                   13
                                                     No.      2012AP2321-D



        Three violations of SCR 20:3.3(a)(1)12 (Counts 4, 24, 31)

        Three violations of SCR 20:3.4(c)13 (Counts 5, 6, 7)

        Six violations of SCR 20:8.4(c)14 (Counts 5, 6, 7, 38,

         56, 70)

        Six   violations   of   SCR   22.03(2),15         enforced   via

         SCR 20:8.4(h)16 (Counts 8, 13, 17, 44, 49, 64)


    to protect a client's interests, such as giving
    reasonable notice to the client, allowing time for
    employment of other counsel, surrendering papers and
    property to which the client is entitled and refunding
    any advance payment of fee or expense that has not
    been earned or incurred. The lawyer may retain papers
    relating to the client to the extent permitted by
    other law.
    12
       SCR 20:3.3(a)(1) states that a lawyer shall not knowingly
"make a false statement of fact or law to a tribunal or fail to
correct a false statement of material fact or law previously
made to the tribunal by the lawyer; . . . ."
    13
       SCR 20:3.4(c) provides that a lawyer shall not "knowingly
disobey an obligation under the rules of a tribunal, except for
an open refusal based on an assertion that no valid obligation
exists; . . . ."
    14
       SCR 20:8.4(c) states it is professional misconduct for a
lawyer to "engage in conduct involving dishonesty, fraud, deceit
or misrepresentation; . . . ."
    15
         SCR 22.03(2) states as follows:

         Upon commencing an investigation, the director
    shall notify the respondent of the matter being
    investigated unless in the opinion of the director the
    investigation of the matter requires otherwise.    The
    respondent shall fully and fairly disclose all facts
    and circumstances pertaining to the alleged misconduct
    within 20 days after being served by ordinary mail a
    request for a written response.      The director may
    allow additional time to respond.    Following receipt
    of the response, the director may conduct further
    investigation and may compel the respondent to answer
                                 14
                                                                No.    2012AP2321-D



            Eleven    violations     of   SCR    22.03(6),17   enforceable      via

             20:8.4(h) (Counts 14, 18, 21, 25, 26, 32, 33, 35, 45,

             50, 65)

            Five violations of SCRs 22.03(2) and (6), enforceable

             via SCR 20:8.4(h) (Counts 57, 60, 71, 76, 78)

       ¶29     In his report and recommendation, the referee noted

that       although    there    was   no   indication     Attorney    Cooper     had

previously      been    the     subject    of    professional   discipline,      the

referee said he "cannot recall a prior disciplinary proceeding

in which the respondent attorney demonstrated such a complete

disregard of clients' rights in multiple matters and a total

lack of respect for the legal profession as [Attorney] Cooper

has in this proceeding."              Accordingly, the referee recommends

that this court revoke Attorney Cooper's license to practice law

in the State of Wisconsin.                 The referee also recommends that

Attorney      Cooper    be     required    to   make   restitution    as   follows:




       questions,   furnish   documents,   and   present                   any
       information deemed relevant to the investigation.
       16
       SCR 20:8.4(h) provides that it is professional misconduct
for a lawyer to "fail to cooperate in the investigation of a
grievance filed with the office of lawyer regulation as required
by SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6),
or SCR 22.04(1); . . . ."
       17
       SCR 22.03(6) states, "In the course of the investigation,
the respondent's wilful failure to provide relevant information,
to answer questions fully, or to furnish documents and the
respondent's misrepresentation in a disclosure are misconduct,
regardless of the merits of the matters asserted in the
grievance."

                                           15
                                                                   No.         2012AP2321-D



D.Co. $295; D.Cu. $1,500; P.T. $50; Wisconsin Lawyers' Fund for

Client Protection $350; A.R. and I.G. $1,100; and E.W. $200.

      ¶30   Attorney    Cooper      has    not      filed    an    appeal       from   the

referee's report and recommendation.

      ¶31   Although         Attorney       Cooper         was     given         multiple

opportunities to present a defense to the OLR's complaint, he

failed to do so.       As noted above, in a March 19, 2013 letter to

the   referee   and    the    OLR's      retained     counsel,         Attorney    Cooper

stated he had decided to surrender his license to practice law.

Under the circumstances of this case, we deem it appropriate to

declare Attorney Cooper in default.

      ¶32   A   referee's      findings        of   fact    are    affirmed        unless

clearly erroneous.           Conclusions of law are reviewed de novo.

See In re Disciplinary Proceedings Against Eisenberg, 2004 WI

14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.                     The court may impose

whatever    sanction    it     sees      fit   regardless         of     the    referee's

recommendation.        See     In   re    Disciplinary       Proceedings          Against

Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660 N.W.2d 686.
      ¶33   There is no showing that any of the referee's detailed

findings of fact are clearly erroneous.                     Accordingly, we adopt

them.   We also agree with the referee's conclusions of law that

Attorney Cooper violated all of the supreme court rules set

forth above.

      ¶34   Revocation of an attorney's license to practice law is

the most severe sanction this court can impose.                         It is reserved

for the most egregious cases.              Although Attorney Cooper was not
licensed to practice law until 2009, during the short time that
                                          16
                                                 No.    2012AP2321-D



he was a practicing attorney, he engaged in repeated misconduct

in his handling of numerous client matters.    Based on the state

of the record before us, it appears that Attorney Cooper is

unable to conform his conduct to the standards expected of all

members of the Wisconsin bar.    We agree with the referee that no

sanction short of revocation would be sufficient to protect the

public, achieve deterrence, and impress upon Attorney Cooper the

seriousness of his misconduct.     We also agree with the referee

that Attorney Cooper should be required to make restitution to

various clients and that he should be assessed the full costs of

this proceeding.

    ¶35   IT IS ORDERED that the license of Sean D. Cooper to

practice law in Wisconsin is revoked, effective the date of this

order.

    ¶36   IT IS FURTHER ORDERED that within 60 days of the date

of this order, Sean D. Cooper shall make restitution as follows:

    Client D.Co.    $295;

    Client D.Cu.    $1,500;

    Client P.T.     $50;

    Wisconsin Lawyers' Fund for Client Protection      $350;

    Clients A.R. and I.G.       $1,100; and

    Client E.W.     $200.
    ¶37   IT IS FURTHER ORDERED that within 60 days of the date

of this order, Sean D. Cooper shall pay to the Office of Lawyer

Regulation the costs of this proceeding.




                                 17
                                               No.    2012AP2321-D



    ¶38   IT IS FURTHER ORDERED that, to the extent he has not

already done so, Sean D. Cooper shall comply with the provisions

of SCR 22.26 concerning the duties of an attorney whose license

to practice law has been revoked.




                               18
    No.   2012AP2321-D




1